DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-13, 15, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Extreme Cards and Papercrafting (“Sliceform Christmas Tree Tutorial”), hereinafter Extreme, originally of record in the non-final rejection dated February 06, 2020.

Regarding claims 12, 13 and 23, Extreme teaches how to make sliceform Christmas trees (Pg. 1 Title) (corresponding to an assemblable arrangement) with six total elements (Pg. 4 [1] and Pg. 4 image), in pairs to form layers: tree #1 brown and tree #2 beige (Pg. 4 [1] and Pg. 4 image; Pg. 5 [1] and Pg. 5 images; first group of two first elements), tree #3 yellow and tree #4 white (Pg. 4 [1] and Pg. 4 image; Pg. 6 [1]-[2] and Pg. 6 image; second group of two elements); tree #5 green and last tree orange (Pg. 4 [1] and Pg. 4 image; Pg. 7 [1] and Pg. 7 image; Pg. 8 [1] and Pg. 8 image; Pg. 9 image; third group of two elements), each tree has a top edge/surface (top of “tree”) and a bottom edge/surface (“bottom” of “tree”) and a thickness of the paper (Pg. 4 [1] and Pg. 4 image; each element comprising a first and second edge opposite each other ) with at least one vertical slot on the top surface that has a closed (bottom) end and open (top) end on the top surface of the first tree (element) of each pair and a distance between neck) abuts the slot of the second tree and a solid portion of the second tree (neck) abuts the slot of the first tree (Pg. 5 [1] and Pg. 5 images; corresponding to a slot on a first edge surface of tree #1 is fit together so that it becomes attached to a slot of tree #2) and tree # 4 has a slot that slides onto tree #3 so it is crosswise against the thickness of uncut part of tree #1 above a tree #3 slot and a solid portion of the third tree (neck) abuts the slot of the fourth tree and a solid portion of the fourth tree (neck) abuts the slot of the second tree (Pg. 6 [1]-[2] and Pg. 6 image; Pg. 7 image) and the bottom edges of the trees #1-4 touch each other and form a level (Pg. 4 [1] and Pg. 4 image for tree definitions and Pg. 7 image for level and connection), and tree #5 green and last tree orange and last tree orange (red) has a slot that slides onto tree #5 green so it is crosswise  against the thickness of uncut part of tree #5 above a tree #5 slot and last tree has a slot that slides onto tree #5 so it is crosswise against the thickness of uncut part of tree #5 above a tree #5 slot and a solid portion of the first tree (neck) abuts the slot of the last tree and a solid portion of the second tree (neck) abuts the slot of the last tree (Pg. 9 top images; Pg. 7 [1]-Pg. 8 [1]) and the bottom of the last tree is measurable from the top of trees #1-4 (Pg. 4 [1]; Pg. 9 top images) in a three-dimensional object (Pg. 9 top and bottom images).  Extreme does not specifically teach the first and second edge surfaces are parallel to each other (only opposite each other on parallel axes).  However, this is merely a change in shape, and absent persuasive evidence that the shape is significant, this is not a patentable difference (“the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 15, Extreme teaches each of the limitations of claims 12 and 13, as discussed above, and further teaches the top edges of all the trees are at different height levels (Pg. 10 images 1 and 2).

Regarding claim 24, Extreme teaches each of the limitations of claim 12, as discussed above, and further teaches a slot on the top surface of the first tree/element (brown) that nests with a slot in the bottom surface of the second tree/element (beige), such that the two trees are attached to each other (Pg. 5 images 1 & 2; slots are joint organs and the top surface of the first tree is connected to the rest of the first tree and the bottom surface of the second tree is connected to the rest of the second tree, so the first edge of the first tree and second edge of the second tree are attached when any part of the two trees are attached).

Regarding claim 25, Extreme teaches each of the limitations of claims 12 and 24, as discussed above, and further teaches where the joint organ is a hole (Pg. 5 images 1 and 2; by definition a hole is “an opening through something”, this includes a slot).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Extreme, in view of the Merrythought (“DIY Plywood Christmas Tree”), hereinafter Merrythought, originally of record in the non-final rejection dated February 06, 2020.

Regarding claim 14, Extreme teaches each of the limitations of claims 12 and 13, as discussed above.  Extreme does not teach wherein the first edge surfaces of the elements of each group are on a same level with each other in the arrangement when assembled together.
Merrythought, in the similar field of endeavor, decorative Christmas trees out of sheet material (Pg. 2 [1]-Pg. 3 [1]), teaches the first sheet (front and back) is the same height at the top as the second sheet (left and right) when fitted together (Pg. 2 [1]-Pg. 3 [1]; Pg. 2 image).

	Extreme in view of Merrythought does not teach all six edges are on the same level; however, mere duplication of parts (from two to six edges) has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B).

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Extreme in view of Shirai (JP 2010 240310 A, machine translation), originally of record from the IDS dated July 30, 2019.

Regarding claim 16, Extreme teaches each of the limitations of claims 12 and 13, as discussed above.  Extreme does not teach comprising at least one connection element configured to connect the arrangement with another arrangement at a distance, wherein that least on connection element comprises a first end and a second end; a first edge surface and a second edge surface, the first and second edge surfaces being at least partially parallel, two vertical slots located at the second end of the connection element, each slot having an open end, one open end being on the first edge surface, at least one vertical slot located at the first connection element, the slot having an open end on the second edge surface, a solid area having a length between the slots at the first end and at the second end, the at least one connection element being configured to be fitted together crosswise with at least one individual element of at least one group of at least two elements so that the vertical slot on the second edge surface of the first end of the at least one connection element is dimensioned against the solid neck of the at least one individual element of the at least one group of at least two 
Shirai, in the similar field of endeavor, paper assembly of paper pieces with engagement grooves (Abstract), teaches a sheet 100 that engages other sheets (110F and angled 100) (Fig. 8; [0039]; connection element connects two arrangements at a distance), where the connection element 100 comprises a first end (right side) and second end (left side) with a top (second edge) and bottom (first edge) that are parallel to each other (Fig. 8) where the left (second) end has two vertical slots, one slot (115) open to the top edge (second edge) and one slot (116) open to the bottom edge (first edge) and a vertical slot (113) open to the top (second edge) on the right (first) end, with solid area between the slots on each end (Fig. 8 [0039]), where the connection element (100) fits together crosswise with an element (100F) at the vertical slot on the top (second) edge of the right (first) end against the solid neck of the element (110F) (Fig. 8 [0039]) and the vertical slot (116) on the bottom (first) edge of the left (second) end fits with an element of a second arrangement (angled 100) (Fig. 8; [0039]) and there is a distance between first element (100F) and second element (angled 100), which is between vertical slot (116) and vertical slot (113) (Fig. 8 [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Extreme to include a sheet/connection element that engages other sheets, where the connection element comprises a first end (right side) and second end (left side) with a top (second edge) and bottom (first edge) that are parallel to each other, where the left (second) end has two vertical slots, one open to the top (second edge) and one open to the bottom (first edge) and a vertical slot open to the top (second edge) on the right (first) end, with solid area between the slots on each end, where the connection element fits together crosswise with an element at the vertical slot on the top (second) edge of the right (first) end first) edge of the left (second) end fits with an element of a second arrangement and there is a distance between first and second elements, which is between vertical slot and vertical slot  taught by Shirai.  The motivation for doing so would have been to create a plurality of the constructions and connect them, and thereby obtain a sense of creativity and achievement each time the project is completed ([0055]).

Regarding claims 18 and 19, Extreme in view of Shirai teaches each of the limitations of claims 12 and 16, as discussed above.  Extreme does not teach wherein the arrangement comprises several connection elements configured to be connected to each other by fitting a vertical slot on a second edge surface of the second end of one connection element to a vertical slot on the first end of another connection element, and wherein the vertical slots at ends that are not attached together are configured to fit against the solid neck of the at least one individual element of the at least one group of at least two elements of an arrangement and at least one joint part configured to be fitted together with the at least one connection element.
Shirai, in the similar field of endeavor, paper assembly of paper pieces with engagement grooves (Abstract), teaches a second connection element (100C) to connect to an additional (angled 100) element and further connection element (100B), which is further connected to another element (100A) by connecting a vertical slot on one end of each element with a vertical slot on the other end of the next element (Fig. 8; [0039]) and the middle vertical slots could fit (are configured to) against the solid neck of an individual element and at a different middle notch (joint part)  fit together with a connection element (Fig. 8 [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further modify Extreme to include a second connection element (100C) to connect and (angled 100) element and further connection element (100B) (connected to 100A) by connecting a vertical slot on one end of each element with a vertical slot on the other joint part) could fit (are configured to) against the solid neck of an individual element and at a different middle notch fit together with a connection element taught by Shirai.  The motivation for doing so would have been to create a plurality of connected constructions and thereby obtain a sense of creativity and achievement each time the project is completed ([0055]).

Response to Arguments
Applicant’s arguments, see Pg. 12 [3]-Pg. 13 [4], filed January 27, 2021with respect to the rejection(s) of claim(s) 12-13, 15, and 21-23 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Extreme under 35 U.S.C. 103, to address the limitations added to the parallel edges.  Extreme also teaches the groups are fitted over, which as shown with the images of paper includes the thicknesses touching surfaces (Pg. 4 [1] and Pg. 4 images; Pg. 5 [1] and Pg. 5 images).

Applicant's arguments have been fully considered but they are not persuasive regarding the rejection of claim 14 (Pg. 13 [5]-Pg. 14 [3]).  Applicant’s arguments to claim 14 rely on the parallel edges of claim 12, which are addressed as obvious, as discussed above, because it is merely a change in shape, and absent persuasive evidence that the shape is significant, this is not a patentable difference (“the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Therefore, the argument is not persuasive.


Applicant's arguments have been fully considered, but they are not persuasive regarding the rejection of claims 16, 18 and 19 (Pg. 14 [4]-Pg. 16 [3]) (applicant addresses claims 16-19, however 17 is cancelled).  Applicant’s first argument relies on the parallel edges of claim 12, which are addressed as obvious in the discussion above, because it is merely a change in shape, and absent persuasive evidence that the shape is significant, which is not a patentable difference (“the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  However, applicant’s claim amendment to claim 166 were significant and a different embodiment of Shirai (Fig. 8, [0039]) now reads on claim 16 as presently presented, as discussed above.  Applicant’s arguments to the prior recitation of claim 16 are no longer applicable to the new embodiment of Shirai, now applied to claim 16.  It is further noted that “solid” is open to broad interpretation including “having three dimensions”, and does not preclude additional notches in the connection element, as presently recited, therefore the argument to “solid area” precluding additional slots is not persuasive.

Regarding applicant’s arguments to new claims 24 and 27 (Pg. 16 [4]), examiner notes there is no claim 27 presented, and is assumed that this is a typographical error and applicant means claim 25 (referenced in line 2 of Pg. 16 [4]).  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784